Citation Nr: 9922310	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  98-12 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for dislocation of the 
left shoulder with degenerative joint disease, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
amputation of the distal tip of the left index finger.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
January 1963.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1998 rating decision rendered by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA) wherein increased evaluations for 
dislocation of the left shoulder with degenerative joint 
disease and amputation of the distal tip of the left index 
finger were denied.  The veteran appeals these decisions.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claims has been developed.

2.  The veteran's left shoulder dislocation with degenerative 
changes is manifested by shoulder pain and difficulty lifting 
objects over his head; normal range of motion is shown on 
objective examination.

3.  The veteran's amputation of the left index finger is 
manifested by the loss of the terminal one-centimeter of the 
tip of the finger; the distal interphalangeal joint is 
intact, and the finger is well healed with normal range of 
movement.    


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for a left shoulder 
dislocation with degenerative changes are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5200, 5201, 5202  
(1998).

2.  The criteria for a compensable evaluation for amputation 
of the distal tip of the left index finger are not met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
§§ 4.40, 4.45, 4.71a, Diagnostic Codes 5153, 7803, 7804, 7805 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that each of the veteran's claims 
are "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991); that is, each of the claims that he 
has presented is plausible.  He has not alleged that there 
are any records of probative value that may be obtained that 
have not already been associated with his claims folder.  The 
Board accordingly finds that the duty to assist the veteran, 
as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 
The percentage ratings in the Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1998).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (1998).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994).

I.  Increased Rating for Dislocated Left Shoulder

Service connection for a dislocation of the left shoulder 
with degenerative changes was established by means of a 
January 1987 rating decision with a 10 percent evaluation 
assigned.  The veteran contends that his left shoulder 
dislocation with degenerative changes is more severe than 
currently evaluated and that an increased evaluation is 
appropriate.  After a review of the evidence, the Board finds 
that the criteria for an increased rating are not met.

The veteran's left shoulder disability is currently rated 
under Diagnostic Code 5003 of the Schedule.  A 10 percent 
evaluation contemplates degenerative changes with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A 20 percent rating contemplates x-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations.  

The most recent VA examination of February 1998 indicates 
that, while the veteran complained of dislocations in the 
past, he could not remember the last time he had a 
dislocation.  The veteran complained of left shoulder pain 
on-and-off for the past ten years.  He further stated that 
the pain came when he moved his left shoulder briskly or 
tried to work with his left shoulder above 90 degrees.  He 
also stated that he could not lift heavy objects over his 
head and could not work using his left arm over his head.  
However, he still continued to work as a prison guard and 
stated that he had no significant problems with work.  The 
veteran stated that he took over the counter medication for 
his pain.  

Upon physical examination, the veteran was observed to be 
right hand dominant.  His left shoulder was not inflamed or 
swollen, nor was any tenderness noted.  Further, the 
examining physician noted that he had normal range of motion 
with mild pain when forward flexion was greater than 90 
degrees and shoulder abduction was greater than 90 degrees.  
The examiner also noted that he performed the range of motion 
testing very slowly due to precipitating left shoulder pain.  
The examiner diagnosed an old dislocation of the left 
shoulder, capsulitis of the left shoulder, and degenerative 
joint disease of the left shoulder based on x-ray evidence.  

As shown above, the evidence shows extensive x-ray 
involvement of only one major joint, the left shoulder.  
Likewise, the evidence does not show occasional 
incapacitating exacerbations as shown by the veteran's 
inability to remember the last dislocation and his ability to 
retain employment as a prison guard.  As the evidence does 
not show involvement of 2 or more major joints or 2 or more 
minor joints, with occasional incapacitating exacerbations, 
an increased rating under Diagnostic Code 5003 is not 
warranted. 

The veteran's left shoulder disability may also be evaluated 
under Diagnostic Code 5202.  Under Diagnostic Code 5202, a 20 
percent rating is appropriate with infrequent episodes of 
dislocation at the scapulohumeral joint with guarding of 
movement at only the shoulder joint of the nondominant arm.  
The evidence shows that the veteran does not currently 
experience shoulder dislocations.  He could not remember when 
he last dislocated his left shoulder.  The evidence does not 
show any post-service treatment of left shoulder dislocation.  
Similarly, the evidence does not show a guarding of motion at 
the shoulder level.  Accordingly, an increased rating under 
Diagnostic Code 5202 is not warranted.  

A 20 percent disability rating is appropriate under 
Diagnostic Code 5200 if the evidence shows ankylosis of 
scapulohumeral articulation at a favorable angle.  The 
evidence does not show that the veteran's has ankylosis of 
the left shoulder.  On the contrary, his range of motion is 
noted to be normal.  As the veteran has normal range of 
motion, a 20 percent rating based on limitation of motion of 
the arm at the shoulder level under Diagnostic Code 5201 is 
not appropriate.  

The Board acknowledges that the evidence shows persistent 
complaints by the veteran of functional impairment, 
accompanied by pain.  These complaints are significant, not 
only in view of the rating criteria, whereby impairment as 
manifested by recurrent attacks is to be considered in 
determining the appropriate disability level, but also with 
regard to regulatory provisions stipulating that functional 
impairment is to be considered in determining the degree of 
orthopedic disability.  See 38 C.F.R. §§  4.40 and 4.45 
(1998); see also DeLuca v. Brown, 
8 Vet. App. 202 (1995).  It must be emphasized, however, that 
functional impairment must be supported by "adequate 
pathology."  While he was found to have pain on objective 
observation on his latest VA examination, he was able to 
maintain employment as a prison guard.   Based on a review of 
the evidence, the Board must find that any functional 
impairment resulting from the veteran's dislocation of the 
left shoulder is sufficiently compensated by the 10 percent 
rating currently in effect.  

In brief, the preponderance of the evidence is against the 
veteran's claim for an increased rating for a dislocated left 
shoulder with degenerative changes, as the diagnostic 
criteria for an increased rating for this disability are not 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5200, 
5201, 5202  (1998).

II.  Increased Rating for Amputation of the Distal Tip of the 
Left Index Finger

Service connection for dislocation of the left shoulder with 
degenerative changes was established by means of a January 
1987 rating decision with a noncompensable rating assigned.  
The veteran contends that his amputation of the distal tip of 
the left index finger is more severe than currently evaluated 
and that a compensable evaluation is appropriate.  After a 
review of the evidence, the Board finds that the criteria for 
an increased rating are not met.

The veteran's left shoulder disability is currently rated 
under Diagnostic Code 5153 of the Schedule.  Under Diagnostic 
Code 5153, a 20 percent evaluation is appropriate for an 
amputation of the index finger without metacarpal resection, 
at or about the proximal interphalangeal joint.

A review of the evidence shows that, while a portion of the 
veteran's left index finger has been amputated, the schedular 
criteria for an increased rating under Diagnostic Code 5153 
have not been met.  The report of the most recent VA hand, 
thumb and fingers examination of February 1998 indicates that 
the terminal one-centimeter of his left index finger was 
amputated.  However, it was noted on the report that his 
distal interphalangeal joint was intact.  

A compensable evaluation is also warranted with superficial 
scars that are poorly nourished with repeated ulceration or 
superficial scars that are painful or tender on objective 
examination.  Diagnostic Codes 7803, 7804.  The evidence does 
not show that the scar resulting from the amputation of the 
tip of the veteran's left index finger is either poorly 
nourished with repeated ulceration, or painful and tender on 
objective examination.  Similarly, a scar may also be rated 
based on limitation of the function of the body part 
affected.  Diagnostic Code 7805.  The examination reports 
indicates that no defects were noted other than the 
amputation of the tip of his left index finger.  The 
veteran's ability to grasp objects was noted to be good, and 
his wound was well healed.  Similarly, blood circulation and 
range of motion of the left index finger was also normal.  
Accordingly, the evidence does not show a limitation of 
function of the left finger or hand due to the scar resulting 
from the amputation of the tip of the finger.  

Accordingly, based on the discussion above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for an increased rating for a dislocated left 
shoulder with degenerative changes as the diagnostic criteria 
for an increased rating for this disability are not 
satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5153, 7803, 
7804, 7805 (1998).



ORDER

Entitlement to an increased rating for a dislocated left 
shoulder with degenerative changes is denied.  Entitlement to 
an increase rating for an amputation of the distal tip of the 
left index finger is denied.  




		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

